United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1481
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Jorge Amezcua-Campos,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 29, 2005
                                Filed: August 8, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

        Jorge Amezcua-Campos appeals the sentence imposed after he pleaded guilty
to illegal reentry. He argues the district court’s1 finding (under advisory Sentencing
Guidelines) that his prior conviction resulted in a 12-level increase in his offense
level violated the Sixth Amendment. While Amezcua-Campos does not dispute the
existence of the conviction, he argues based on United States v. Booker, 125 S. Ct.
738 (2005), that a jury must decide whether and to what extent the conviction
justified an enhancement. We have previously concluded, however, that a sentencing

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District
Court for the Western District of Arkansas.
judge may find not only the existence of a prior conviction, but also whether the
conviction is one of the types qualifying for a sentence enhancement. See United
States v. Kempis-Bonola, 287 F.3d 699, 702-03 (8th Cir.), cert. denied, 537 U.S. 914
(2002). This principle was unchanged by Booker. Cf. United States v. Marcussen,
403 F.3d 982, 984 (8th Cir. 2005) (rejecting argument that nature of prior conviction
is to be treated differently from fact of prior conviction).. Accordingly, we affirm.
                         ______________________________




                                         -2-